[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________            FILED
                                                   U.S. COURT OF APPEALS
                                No. 10-15373         ELEVENTH CIRCUIT
                            Non-Argument Calendar        JULY 11, 2011
                          ________________________        JOHN LEY
                                                            CLERK
                 D.C. Docket No. 3:08-cr-00204-MMH-MCR-1

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                      versus

ANTONIO SOTO,
                                                             Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                 (July 11, 2011)

Before HULL, PRYOR and FAY, Circuit Judges

PER CURIAM:

      Lisa Call, appointed counsel for Antonio Soto in this direct criminal appeal,

has moved to withdraw from further representation of the appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d
493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Soto’s conviction and sentence are

AFFIRMED.




                                         2